 In the Matter of BERKELEY GRANITE CORPORATION AND/OR COGGINSGRANITE AND MARBLE INDUSTRIES,INCORPORATED,andATLANTABRANCH, GRANITE CUTTERS INTERNATIONAL ASSOCIATION OF AMERICACase No. P-1374.-Decided December 7, 1939Granite Industry-Investigation of Representatives:controversy concerningrepresentation of employees:refusal of employer to recognize union as exclusiverepresentative-UnitAppropriatefor Collective Bargaining:all granite cutters,surface machine men, polishers and helpers,tool sharpeners,lay-out men,rubbercutters, rubbing bed men, sand blasters and shapers employed in the Berkeleyplant, excluding foremen and supervisors,and office and clericalhelp-Certifi-cation of Representatives:upon stipulation entered into after the hearing byall parties.Mr. Reeves R. HiltonandMr. Clarence D. Musser,for the Board.Mr. Morris Brandon, Jr.,of Atlanta, Ga., for the Company.Mr. Irving S. NathanandMr. Dick Hudson,of Atlanta,Ga., forthe Union.Mr. Edwin L. Swope,ofcounselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 24, 1938, and on April 29, 1939, a petition and anamended petition, respectively, were filed in behalf of AtlantaBranch, Granite Cutters International Association of America, hereincalled the Union, with the Regional Director for the Tenth Region(Atlanta, Georgia), alleging that a question affecting commerce hadarisen concerning the representation of employees of Berkeley GraniteCorporation and/or Coggins Granite and Marble Industries, Incor-porated, Atlanta, Georgia, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On January 4, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.18 N. L.R. B., No. 24.153 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 1, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on May 11 and 12, 1939,at Atlanta, Georgia, before Henry J. Kent, the Trial Examiner dulydesignated by the Board.The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the commencement of the hearing the Union's attorney statedthat sometime after the petition was filed the Union merged withGraniteCutters InternationalAssociation of America, ElbertonBranch, and therefore moved that, if the Board certified the Unionas representing a majority of the Company's employees, it do so underthe Union's new name.The Trial Examiner reserved ruling on thismotion.The motion is hereby granted.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudical errorswere committed.The rulings are hereby affirmed.On June 24, 1939, the Board, having interpreted a communicationfrom a local official of the Union as a request for permission to with-draw the petition, issued and duly served upon the Company and theUnion a notice advising them that unless sufficient cause to the con-trary appeared on June 30, 1939, or as soon thereafter as might beconvenient, the Board would permit the withdrawal of the petitionand close the case.On July 5, 1939, no sufficient cause to the con-trary having been shown, the Board issued and duly served upon theparties an order closing the case.On July 10, 1939, the Board re-ceived a copy of a letter addressed to the Regional Director on June29, 1939, and also a letter addressed to the Board by the Union'sattorney, advising the Board that the Union desired the proceedingreopened and decided on its merits and that the action of the Union'slocal official had not been authorized by the petitioner.Thereafter,on October 30, 1939, the following stipulation was entered into by theCompany, the Union, and a representative of the Board :There having heretofore been filed with the National LaborRelations Board, Tenth Region, a petition and an amended peti-tion by the Atlanta Branch, Granite Cutters International As-sociation of America, alleging that a question affecting commercehas arisen concerning the representation of the granite cutters,surfacemachine men, polishers and helpers, tool sharpeners,layout men, rubber cutters, rubbing bed men, sand blasters andshapers, exclusive of foremen and supervisors, office and clericalhelp, employed in the plant of the Berkeley Granite Corporation BERKELEY GRANITE CORPORATION155in Atlanta, Georgia, and requesting that, pursuant to authoritygranted in Section 9 (c) of the National Labor Relations Act,the National Labor Relations Board investigate such controversyand certify the name or names of the representatives that havebeen designated or selected by said employees, and the Boardhaving directed an investigation and hearing on said petition,and, pursuant to said order, an investigation having been heldat Atlanta, Georgia, on May 11, 1939.IT IS HEREBY stipulated by and between Berkeley GraniteCorporation and/or Coggins Granite and Marble Industries, Inc.,hereinafter referred to as the respondent; Atlanta Branch, Gran-ite Cutters International Association of America, hereinafter re-ferred to as the union; and Alexander E. Wilson, Jr., Attorneyfor the National Labor Relations Board, that :1.On or about May 24, 1939, respondent and the union enteredinto a contract whereby respondent agreed to recognize the unionas the exclusive bargaining agency for all granite cutters, sur-face machine men, polishers and helpers, tool sharpeners, layoutmen, rubber cutters, rubbing bed men, sand blasters and shapers,exclusive of foremen and supervisors, office and clerical help.A copy of said contract is attached hereto and made a part ofthe record herein.'2.It is further stipulated and agreed by and between the partiesthat on the basis of this stipulation, the pleadings, and the recordherein, and pursuant to Section 9 (c) of the National Labor Re-lations Act, the Board shall certify the Granite Cutters Inter-national Association as the exclusive bargaining agency for allthe employees within the above described unit.The stipulation is hereby made a part of the record.On November21, 1939, the Board issued an order reopening the case and revokingits previous order permitting withdrawal of the petition and closingthe case.Upon the basis of the record and the stipulation in the case, theBoard makes the following:FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYCoggins Granite and Marble Industries, Incorporated, a Georgiacorporation, operates several granite quarries and plants in the State'The contract is not set forth herein. 156,DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Georgia, but the only plant involved in the present case is theBerkeley plant, located in Atlanta, Georgia, which it operates underthe name of Berkeley Granite Company.2Granite is cut and polishedin the form of finished monuments at the Berkeley plant.The Com-pany obtains all of the raw materials used at said plant within theState of Georgia, but ships about 90 per cent of the finished monumentsfrom the Berkeley plant to points in States other than Georgia.Dur-ing 1937, shipments from the Berkeley plant amounted to $348,588.85,and during 1938, they amounted to $292,914.50.During the periodfrom January 1, 1939, to March 1, 1939, the Berkeley plant finishedin excess of 12,000 cubic feet of unfinished granite worth about$75,000.The Company admits that its operations affect interstate commercewithin the meaning of the Act.IT.THE ORGANIZATION INVOLVEDGranite Cutters International Association of America, ElbertonBranch, is a labor organization, affiliated with the American Federa-tion of Labor, admitting to membership all granite cutters, surfacemachine men, polishers and helpers, tool sharpeners, lay-out men,rubber cutters, rubbing bed men, sand blasters, and shapers employedat the Berkeley plant, but excluding foremen and supervisors, andoffice and clerical employees.IH. THE QUESTION CONCERNING REPRESENTATIONOn October 26, 1937, the Company and the Union entered into anexclusive bargaining contract which expired on September 1, 1938.Thereafter, the Company questioned the Union's claim that it rep-resented a majority of the employees and the Union filed the petitionin this proceeding.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends -to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.2The CompanyIs Incorrectly referred to in the pleadings as Berkeley Granite Corpora-tion and/or Coggins Granite and Marble Industries,Incorporated. BERKELEY G'RAN'ITE CORPORATIONV. THE APPROPRIATE UNIT157The Union claims that all granite cutters, surface machine men,polishers and helpers, tool sharpeners, lay-out men, rubber cutters,rubbing bed men, sand blasters and shapers in its Berkeley plant,excluding foremen and supervisors, and office and clerical employees,constitute an appropriate unit.As hereinabove set forth, the Com-pany and the Union stipulated that the Board certify the Union asthe exclusive bargaining agency for all the employees within theabove-described unit.We find that all granite cutters, surface machine operators, pol-ishers and helpers, tool sharpeners, lay-out men, rubber cutters, rub-bing bed men, sand blasters, and shapers employed in the Berkeleyplant, excluding foremen and supervisors, and office and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to such employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESOn October 30,1939, the parties stipulated, as hereinabove set forth,that the Board should certify the Union as the exclusive representa-tive of the employees in a unit which we have found to be appropriate.No other labor organization is claiming to represent these employees.We are satisfied and find that the Union represents a majority of theemployees in the unit found to be appropriate for the purposes of col-lective bargaining.The Union is, therefore, the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining, and we will so certify.3Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Coggins Granite & Marble Industries, Inc.,operating as Berkeley Granite Company, Atlanta, Georgia, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All granite cutters, surface machine men, polishers and helpers,tool sharpeners, lay-out men, rubber cutters, rubbing bed men, sandblasters, and shapers employed at the Berkeley plant, excluding fore-men and supervisors, and office and clerical employees, constitute aI SeeMatter of Vanadium Corporation of AmericaandLocal# 953,United VanadiumWorkers(Affiliated with the C.I.0.), 13 N. L. R. B. 836. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (a) of the National Labor Relations Act.3.Granite Cutters International Association of America, ElbertonBranch, is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, within the meaning of Sec-tion 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Granite Cutters International Associa-tion of America, Elberton Branch, has been designated and selectedby a majority of the granite cutters, surface machine men, polishersand helpers, tool sharpeners, lay-out men, rubber cutters, rubbing bedmen, sand blasters, and shapers, employed by Coggins Granite andMarble Industries, Incorporated, operating as Berkeley Granite Com-pany, Atlanta, Georgia, excluding foremen and supervisors, and officeand clerical employees, as their representative for the purposes ofcollective bargaining and that, pursuant to the provision of Section9 (a) of the Act, Granite Cutters International Association of Amer-ica, Elberton Branch, is the exclusive representative of such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Certification of Representatives.